Citation Nr: 9912792	
Decision Date: 05/10/99    Archive Date: 05/21/99

DOCKET NO.  96-08 704	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland



THE ISSUE

Entitlement to a permanent and total disability rating for 
pension purposes.  



REPRESENTATION

Appellant represented by:	Maryland Veterans Commission



ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel



INTRODUCTION

The veteran served on active military duty from May 1970 to 
February 1973.  

This appeal arises from an August 1995 rating action of the 
Baltimore, Maryland, regional office (RO).  By that rating 
decision, the RO denied the issue of entitlement to a 
permanent and total disability rating for pension purposes.  
The veteran thereafter perfected a timely appeal of this 
issue.  Subsequently, in June 1998, the Board of Veterans' 
Appeals (Board) remanded the veteran's claim.  


FINDINGS OF FACT

1.  Entitlement to a permanent and total rating for pension 
purposes cannot be established without a current VA 
examination.  

2.  Good cause for the veteran's failure to report for April 
1997 VA examinations has not been shown.  


CONCLUSION OF LAW

Assignment of a permanent and total rating for pension 
purposes is not warranted.  38 U.S.C.A. § 1155, 1521 (West 
1991); 38 C.F.R. §§ 3.321(b)(2), 3.655, 4.16, 4.17 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In the August 1995 adjudication of the veteran's claim for a 
permanent and total rating for pension purposes, the RO 
initially considered his right elbow scar, coronary artery 
disease, depression, and alcohol abuse as his disabling 
problems.  Based upon additional evidence received after this 
August 1995 denial, the RO recognized that the veteran also 
had been diagnosed with a hiatal hernia and gastritis.  
Thereafter, the RO scheduled three VA examinations in April 
1997 (diseases of arteries/veins, mental disorders, and 
stomach evaluations) to obtain evidence on such problems.  
The veteran, however, failed to report for these 
examinations.  

By a July 1998 letter, the RO asked the veteran to provide 
the agency with a discussion of the reasons for his failure 
to report to the April 1997 VA examination and to submit any 
current medical evidence.  The RO requested that the veteran 
furnish this information as soon as possible but preferably 
within 60 days.  The veteran failed to respond to the RO's 
July 1998 letter.  

Pension is payable to a veteran who has served for 90 days or 
more during a period of war and who is " . . . permanently 
and totally disabled from nonservice-connected disability not 
the result of the veteran's willful misconduct[.]"  
38 U.S.C.A. § 1521 (West 1991).  The veteran in the present 
case satisfies the requirement of serving during a period of 
war.  38 C.F.R. § 3.2(f) (1998).  Therefore, the issue of 
entitlement to pension turns on whether he is now found to be 
permanently and totally disabled.  In this regard, the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (Court) has provided specific guidance on how a 
permanent and total disability rating for pension purposes 
should be adjudicated.  Talley v. Derwinski, 2 Vet.App. 282 
(1992); Roberts v. Derwinski, 2 Vet.App. 387 (1992); 
Abernathy v. Derwinski, 2 Vet.App. 391 (1992); and Brown 
v. Derwinski, 2 Vet.App. 444 (1992).  

Among the instructions provided in the decisions of the Court 
is a requirement that the Board review the assignment of 
percentage ratings for each disability identified.  In 
instances where percentage ratings for one or more of the 
veteran's disabilities has not been assigned by the 
originating agency, further development is required so that 
the Board can undertake the review process set out by the 
Court.  See Roberts, supra.  For instance, in the present 
case, the Board, in the June 1998 remand, identified hiatal 
hernia and gastritis as being shown by the record and 
requiring further review.  

Even in cases where the RO has identified a disability and 
assigned a rating, further development may be required in 
order to apply the rating criteria by which the identified 
disability is evaluated.  For these sort of reasons, 
including the need to conduct several VA examinations, the 
Board remanded the veteran's pension claim in June 1998.  
Consequently, it may be said that entitlement to the claimed 
benefit turns on further evidentiary development, most 
particularly the results of several specialized examinations.  

When entitlement or continued entitlement 
to a benefit cannot be established or 
confirmed without a current VA 
examination or reexamination and a 
claimant, without good cause, fails to 
report for such examination or 
reexamination, . . . [and] the 
examination was scheduled in conjunction 
with an original compensation claim, the 
claim shall be rated based on the 
evidence of record.  [However, w]hen the 
examination was scheduled in conjunction 
with any other original claim, a reopened 
claim for a benefit which was previously 
disallowed, or a claim for increase, the 
claim shall be denied.  

38 C.F.R. § 3.655 (1998).  Because the veteran's failure to 
report for the VA examinations scheduled in April 1997 is 
without explanation, it may be said that his absence from the 
scheduled evaluations was without good cause.  Additionally, 
it should be noted that no evidence has been presented to 
rebut the presumption that the veteran was properly informed 
of the date and time of the examinations.  See Mason 
v. Brown, 8 Vet.App. 44, 53-55 (1995).  Consequently, the 
veteran's pension claim must be denied.  38 C.F.R. § 3.655.  

The veteran's representative has argued that the benefit 
sought may be granted on the basis of the record as it stands 
without the April 1997 evaluations.  The Board disagrees.  
Hospital summaries prepared in January and February 1993 
clearly indicated that the veteran had been found 
"employable."  This was so even with consideration of 
various physical and mental disabilities noted on the first 
of the two summaries.  Additionally, while the veteran 
underwent cardiac catheterization for single vessel disease 
in June 1995, there is no indication in the record that the 
veteran's symptoms were such that he could not perform some 
sort of labor, especially in light of his age, experience, 
and education.  Indeed, a July 1995 report indicated that his 
angina was stable, and a July 1996 treatment record noted 
that his mental status was also stable.  (A July 1995 VA 
hospital summary included a global assessment of functioning 
score of 80, which the veteran's representative has conceded 
was indicative of only "mild" psychological impairment.  
See American Psychiatric Association: Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition.)  In 
short, the available evidence does not suggest that the 
veteran is unemployable, or that his problems are permanently 
disabling.  Consequently, the Board finds that further 
development by way of examination was required.


ORDER

The claim for a permanent and total rating for pension 
purposes is denied.  



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 

